BARRETT, J.
This proceeding is an application by the health board of the city of New York for the condemnation of real.property, under the authority of chapter 567 of the Laws of 1895, as amended by chapter 57 of the Laws of 1897. These statutes authorize the destruction of buildings which are not fit for human habitation, and are incapable of being rendered so. The issue here upon that head seems to have been fully tried in the court below, and decided in the respondent’s favor, in a decision not containing separate findings of fact and conclusions of law, but stating concisely the grounds of decision, as permitted by section 1022 of the Code of Civil Procedure. The evidence taken is not before us, the case containing merely the pleadings, decision, exceptions thereto, and judgment. We have, therefore, no basis upon this record for the consideration of the important questions so fully presented by the learned counsel in their briefs and arguments.
The contention of the learned counsel for the appellant seems to be that the grounds specified in the decision are insufficient to warrant it, and that consequently no consideration of the facts is necessary. We think that he has quite mistaken the scope and effect of the amendments to section 1022 of the Code made in 1894 and 1895. Laws 1894, c. ,688; Laws 1895, c. 946. Prior to those amendments, findings of fact and conclusions of law were necessary in every case tried by the court or a referee. Now it is sufficient for the court to “file a decision stating concisely the grounds upon which the issues have been decided.” Findings of fact and conclusions of law may still be made. Where they are so made, an appellant may, by excepting to the conclusions of law, raise the question whether such conclusions are justified by the findings of fact. But this cannot be done where there are no distinct findings Of fact. The concise statement of the grounds of a decision, authorized by the amend*915ment, is by no means the equivalent of findings of fact. This is made clear by the latter part of the section, which reads:
“Whenever judgment is entered on a decision which does not state separately the facts found, the defeated party may file an exception to such decision, in which case, on an appeal from the judgment entered thereon, upon a case containing exceptions, the appellate division of the supreme court shall review all questions of fact and of law, and may either modify or affirm the judgment or order appealed from, award a new trial or grant to either party the judgment which the facts warrant”
A single exception to the decision is sufficient, and hence the 13 specific exceptions here taken by the appellant to different portions of the decision were quite unnecessary and useless. Upon the single general exception the appellate division is required to review “all questions of fact and of law.” How can it review the questions of fact without having the evidence before it? Or how, without the evidence, can it exercise its prerogative of rendering such judgment as the facts warrant? We think that the amendment in question leaves the whole case open for direct consideration by the appellate division, both on the law and the facts. The grounds of decision are but the reasons which actuated the lower court in deciding as it did, and they are inserted for the assistance of the appellate court; not to control its action. These reasons may be statements of facts, general or partial; or they may be augumentative suggestions, or mere statements of the trial judge’s view of the law. But, if these grounds or reasons be insufficient, there may still be ample grounds or reasons justifying the decision. The decision stating concisely the grounds, without findings, is tantamount, in fact, to the general verdict of a jury. Trustees v. Ritch, 151 N. Y. 282, 320, 45 N. E. 876. Undoubtedly, we might review such a judgment as the present in the manner now attempted if, upon the record, it could not be supported by adequate proof of all the facts stated in the petition; in other words, if it appeared that the court had no jurisdiction, or that the petition failed to state facts sufficient to constitute a cause of action. Under such circumstances no findings of fact would have been necessary, even under the old practice. Eaton v. Wells, 82 N. Y. 576; Wood v. Lary, 124 N. Y. 83, 87, 26 N. E. 338. But such is not the present case. Averments are distinctly made in the petition, which, if proved in their entirety, would establish the fact that the condemned building is a public nuisance, and that it should be abated. We must assume, upon the record, that the judgment in question was rendered upon adequate proof of every fact so averred in the petition.
The judgment should therefore be affirmed, with costs. All concur.